United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Brockton, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1311
Issued: October 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 8, 2013 appellant filed a timely appeal from the April 22, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on February 12, 2013.
FACTUAL HISTORY
In a traumatic injury Form CA-1 signed on February 13, 2013, appellant, a 35 year-old
nursing assistant, alleged that she sustained an injury at work on February 12, 2013. She

1

5 U.S.C. §§ 8101-8193.

indicated that she sustained a seizure during work hours on February 12, 2013.2 Regarding the
cause of the injury, appellant stated, “Seizure -- unknown causes, just wasn’t feeling well.” On
February 14, 2013 her supervisor stated on the supervisor portion of the form, “Injury was not
work related. Employee had a seizure as she was not feeling well. No factors of employment for
injury.” Appellant did not stop work.
In a March 18, 2013 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of her claim for a work-related February 12, 2013 injury. It
requested that appellant complete and return a questionnaire form which contained the following
questions to be answered:
“State where you were and what you were doing at the time your injury occurred.
Provide a detailed description as to how your injury occurred. (For example, if
you fell, state how far you fell, how you landed, etc.)
“Provide statements from any persons who witnessed your injury or had
immediate knowledge of it, or other documentation that supports your claim.
State the immediate effects of the injury and what you did immediately thereafter.
“Since the cause of your seizure is unclear, please respond to the following so that
it can be determined if you were in the performance of duty when injured: What
was determined to have caused your seizure? Did you fall as a result of this
seizure? Do you suffer from a heart condition; a history of epileptic seizures; or
any other similar conditions? If so, please provide a brief description of your
condition(s).
“Was there a hazard or a special condition at work that caused or contributed to
your injury (normal office furnishings, a slippery floor, etc.)? If you fell, did you
strike anything (e.g., a chair, a wall, a desk, etc.) when you fell? If so, please
explain.”3
Appellant submitted a February 13, 2013 report in which an attending physician stated
that appellant reported that she passed out at work on February 12, 2013 while she was getting
ready to start work. She indicated that she felt dizzy and then everything turned dark. Appellant
passed out for less than a minute and her legs, arms and hands were shaking after she woke up.
The physician diagnosed dizziness, and fainting (unconscious for 15 seconds or less) most likely
anxiety related, rule out seizure. He noted that appellant had numerous other active medical
problems but did not identify their causes.
On April 1, 2013 OWCP received a photocopy of the questionnaire which was signed by
appellant on March 28, 2013. However, appellant did not answer any of the questions on the
questionnaire.

2

The incident occurred at 4:00 p.m. during appellant’s regular work hours.

3

OWCP provided appellant 30 days from the date of its development letter to provide additional evidence or
argument and to return the completed questionnaire.

2

In an April 22, 2013 decision, OWCP denied appellant’s claim that she sustained an
injury in the performance of duty on February 12, 2013. Regarding the basis for the denial,
OWCP stated:
“Specifically your case is denied because the evidence is not sufficient to
establish that the event(s) occurred as you described. The reason for this finding
is that you have not attributed your injury to any specific work factor. You have
stated on your [Form] CA-1 that your seizure was due to unknown causes. You
were offered an opportunity to expand on this and to identify specific work
factors that caused your condition; however, you merely signed the questionnaire
without providing any response to the questions asked. The mere fact that your
condition manifested during your normal work shift, does not imply that any work
factor was directly responsible for your injuries.”
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
It is a well-settled principle of workers’ compensation law, and the Board has so held,
that an injury resulting from an idiopathic fall -- where a personal, nonoccupational pathology
causes an employee to collapse and to suffer injury upon striking the immediate supporting
surface and there is no intervention or contribution by any hazard or special condition of
employment -- is not within the coverage of FECA. Such an injury does not arise out of a risk
4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990). A traumatic
injury refers to injury caused by a specific event or incident or series of incidents occurring within a single workday or
work shift whereas an occupational disease refers to an injury produced by employment factors which occur or are
present over a period longer than a single workday or work shift. 20 C.F.R. § 10.5 (q), (ee); Brady L. Fowler, 44
ECAB 343, 351 (1992).
6

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
7

John J. Carlone, 41 ECAB 354, 356-57 (1989); see Federal (FECA) Procedure Manual, id.

3

connected with the employment and, therefore, it is not compensable.8 The question of causal
relationship in such cases is a medical one, and must be resolved by medical evidence.9
However, as the Board has made equally clear, the fact that the case of a particular fall cannot be
ascertained, or that the reason it occurred cannot be explained does not establish that it was due
to an idiopathic condition.10 If the record does not establish that the particular fall was due to an
idiopathic condition, it must be considered as merely an unexplained fall, one which is
distinguishable from a fall in which it is definitely established that a physical condition
preexisted the fall and caused the fall.11
ANALYSIS
In a Form CA-1 signed on February 13, 2013, appellant alleged that she sustained an
injury at work on February 12, 2013 in the form of a seizure. Regarding the cause of the injury,
she stated, “Seizure -- unknown causes, just wasn’t feeling well.” OWCP denied appellant’s
claim indicating that she had not established the factual basis of her claim that she sustained an
injury in the performance of duty on February 12, 2013.
The Board finds that appellant did not establish that she sustained an injury in the
performance of duty on February 12, 2013 due to deficiencies in the factual aspect of her claim.
Despite being provided an opportunity to do so, appellant did not implicate any specific
employment factors in causing her claimed injury on February 12, 2013.12 She merely indicated
that she suffered a seizure while at work without stating the cause of this condition. Appellant
indicated that the seizure was due to “unknown cause” and did not implicate a work-related
reason for the seizure. OWCP requested that appellant complete and return a questionnaire
asking her various questions about her claimed February 12, 2013 injury, but she failed to
complete the questionnaire or otherwise present evidence or argument detailing how
employment factors caused or contributed to her claimed condition.13 Appellant submitted a
February 13, 2013 medical report, but this document does not establish that she implicated any
specific work factors in causing her claimed seizure on February 12, 2013.14

8

Robert J. Choate, 39 ECAB 103, 106 (1987).

9

Amrit P. Kaur, 40 ECAB 848, 853 (1989). The term “injury” as defined by FECA, refers to some physical or
mental condition caused by either trauma or by continued or repeated exposure to, or contact with, certain factors,
elements or conditions. John D. Williams, 37 ECAB 238, 240 (1985).
10

Emelda C. Arpin, 40 ECAB 787, 789 (1989).

11

See Martha G. List (Joseph G. List), 26 ECAB 200, 204-05 (1974). OWCP’s procedure manual indicates that
if a fall is not shown to be caused by an idiopathic condition, it is simply unexplained and is therefore compensable
if it occurred in the performance of duty. An idiopathic fall is one where a personal, nonoccupational pathology
causes an employee to collapse, and an unexplained fall is one where the cause is unknown even to the employee.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.9c (August 1992).
12

See supra notes 4 through 6.

13

Appellant signed and dated the questionnaire but did not answer its questions.

14

The physician diagnosed “fainting” that was most likely anxiety related, but no work factors were implicated.

4

Moreover, there is no indication that appellant sustained an idiopathic injury on
February 12, 2013. She did not provide any indication that she fell to the floor on February 12,
2012, let alone that she fell due to a hazardous condition or that she struck some part of her body
on an intervening object while falling to the floor.15 In the questionnaire sent by OWCP,
appellant was asked to indicate whether she fell on February 12, 2013, but she failed to answer
the questions on the form when provided an opportunity to do so.
For these reasons, appellant has not established that she sustained an injury in the
performance of duty on February 12, 2013. She may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on February 12, 2013.
ORDER
IT IS HEREBY ORDERED THAT the April 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See supra notes 8 through 11.

5

